Order filed July 28, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00492-CV
                                   ____________

     IN RE SANNAURU FAMILY LIMITED PARTNERSHIP, Relator


                         ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-11828-I

                             ABATEMENT ORDER

      On June 21, 2016, relator Sannauru Family Limited Partnership filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004). In the petition, relator requested that this court compel the Honorable
Erin Lunceford, Judge of the 61st District Court, Harris County, Texas, to set aside
her May 18, 2016 order denying relator’s motion to dissolve writ of garnishment,
and dissolve the writ of garnishment in trial court cause number 2016-11828-I,
styled Suncoast Post-Tension, Ltd. v. Peter Scoppa, et al.

      On July 21, 2016, relator and real party in interest Suncoast Post-Tension, Ltd.
filed a joint motion to abate this original proceeding for sixty days to allow the
parties to complete settlement contingencies.        The joint motion to abate is
GRANTED. Accordingly, we issue the following order:

      The original proceeding is abated for a period of sixty days from the date of
this order, at which time relator and real party in interest are directed to advise the
court of the status of the case. The original proceeding is treated as a closed case,
and removed from this court’s active docket. The original proceeding will be
reinstated on this court’s active docket when the parties file a motion to dismiss the
original proceeding or other dispositive motion. This court will also consider an
appropriate motion to reinstate the original proceeding, or the court may reinstate
the original proceeding on its own motion.

      It is so ORDERED.

                                   PER CURIAM